Appeal by the defendant from a judgment of the County Court, Westchester County (Herold, J.), rendered December 9,1991, convicting her of grand larceny in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
We also find that the sentencing court did not err in directing the defendant to make restitution in the amount of $6,000 (see, Penal Law § 60.27 [2]). Under the circumstances, the record before the court was sufficient to support a finding as to the appropriate amount of restitution (see, People v Turco, 130 AD2d 785). Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.